Exhibit 3.2 BYLAWS OF GEMINI TEA CORP. TABLE OF CONTENTS ARTICLE I: OFFICE 1 Section 1: Office 1 ARTICLE II: DIRECTORS 1 Section 1. Function 1 Section 2. Compensation 1 Section 3. Presumption of Assent 1 Section 4. Number 1 Section 5. Election and Term 1 Section 6. Vacancies 1 Section 7. Removal of Directors 2 Section 8. Resignation 2 Section 9. Quorum and Voting 2 Section 10. Chairman 2 Section 11. Executive and Other Committees 2 Section 12. Place of Meeting 2 Section 13. Time, Notice and Call of Meetings 2 Section 14. Action By Written Consent 3 ARTICLE III: MEETINGS OF SHAREHOLDERS 3 Section 1. Annual Meeting 3 Section 2. Special Meeting 3 Section 3. Place 3 Section 4. Notice 3 Section 5. Shareholder Quorum 4 Section 6. Shareholder Voting 4 Section 7. Proxies 4 Section 8. Validation 4 Section 9. Conduct of Business By Written Consent 4 ARTICLE IV: OFFICERS 4 Section 1. Officers; Election; Resignation; Vacancies 4 Section 2. Powers and Duties of Officers 5 Section 3. Removal of Officers 5 Section 4. Salaries 5 Section 5. Bank Accounts and Loans 5 Section 6. Agreements 5 ARTICLE V: DISTRIBUTIONS 5 ARTICLE VI: CORPORATE RECORDS 6 Section 1. Corporate Records 6 Section 2. Shareholders' Inspection Rights 6 Section 3. Financial Statements for Shareholders 7 Section 4. Other Reports to Shareholders ARTICLE VII: STOCK CERTIFICATES 7 Section 1. Issuance 7 Section 2. Registered Shareholders 8 Section 3. Transfer of Shares 8 Section 4. Transfer Agent and Registrar 8 Section 5. Lost, Stolen or Destroyed Certificates 8 ARTICLE VIII: INDEMNIFICATION 8 Section 1. Right to Indemnification 8 Section 2. Advances 9 Section 3. Savings Clause 9 ARTICLE IX: AMENDMENT 9 ARTICLE X: DIVIDENDS 9 ARTICLE XI: FISCAL YEAR 9 ARTICLE XII: CORPORATE SEAL 9 BYLAWS OF GEMINI TEA CORP. ARTICLEI.OFFICE Section 1. Office.
